Citation Nr: 1726552	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-15 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the lumbosacral spine, evaluated as 10 percent disabling prior to March 4, 2015, and 40 percent disabling thereafter.

2.  Entitlement to a separate compensable rating for radiculopathy of the left leg. 


REPRESENTATION

Appellant represented by:	Deanne L. Bonner Simpson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2008 rating decision denied the Veteran's claim for an increased rating for degenerative arthritis of the lumbar spine.  The Veteran filed a Notice of Disagreement (NOD) in July 2008, and the RO issued a Statement of the Case (SOC) in April 2009.  The Veteran filed a timely VA 9, Substantive Appeal in May 2009.  He filed an additional Substantive Appeal in June 2009.  The RO issued a Supplemental SOC in February 2015.  

The RO issued another Supplemental SOC in April 2015.  

The Veteran testified at a Board hearing before the undersigned in October 2015 and a copy of the hearing transcript has been associated with the claims file. 

In December 2015, the Board remanded the claim.  A Supplemental SOC was issued in March 2016.  The Board remanded the claim again in October 2016, a Supplemental SOC was issued in May 2017, and the appeal has returned to the Board for adjudication. 

The issue of entitlement to a separate compensable rating for radiculopathy of the left leg is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 4, 2015, the Veteran's degenerative arthritis of the lumbosacral spine was manifested by pain; he had full range of motion in forward flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.

2.  From March 4, 2015, the Veteran's degenerative arthritis of the lumbosacral spine was manifested by pain, forward flexion limited to 30 degrees at worst, no evidence of ankylosis, and there have been no incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating prior to March 4, 2015, and in excess of 40 percent disabling thereafter, for degenerative arthritis of the lumbosacral spine are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.71a Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). 

VA's duty to notify was satisfied by letters in April 2007, April 2008, April 2012, and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Veteran was afforded VA examinations in May 2008, April 2012, March 2015, and March 2016.  The reports of the VA examination included a review of the Veteran's medical history, including his service treatment records, and an interview and examination of the Veteran.  The exams also provide sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's degenerative arthritis of the lumbosacral spine.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  A review of the VA examination reports shows that adequate examinations were conducted and adequate opinions were procured.  The opinions are based on a full review of the record, including the service medical records and VA treatment records, and the examiners used their medical expertise in providing the opinions.  The examination reports are based on an objective and correct reading of the medical record.  Thus, the examinations and opinions are sufficient to decide the claims. 

The Board also notes that in Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  The Board notes that the Veteran is already in receipt of a rating for his low back disability that contemplates the maximum loss of range of motion and favorable ankylosis, and that the only way he may receive a higher schedular rating is by demonstrating unfavorable ankylosis.  (As will be described in more detail below, in the context of this claim, favorable ankylosis exists when the low back is fixed in a neutral position, while unfavorable ankylosis exists when the low back is fixed either in flexion or extension.)  Thus, entitlement to an increased rating may only be demonstrated by showing that the back is fixed in one particular position rather than in another.  This rating criterion does not involve assessment of range of motion, as the Veteran's ability to move his low back would necessarily preclude a finding of unfavorable ankylosis.  The Board therefore finds that a remand of this claim in order to obtain an examination that complies with Correia would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a 
"hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board also finds that the RO has substantially complied with the December 2015 and October 2016 Board remand directives which included obtaining outstanding treatment records and affording the Veteran a new VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria 
 
Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 
When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2016).  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints while the lumbar vertebrae are considered groups of minor joints. See 38 C.F.R. § 4.45.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's service-connected lumbar spine degenerative joint disease spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242, for degenerative arthritis of the lumbosacral spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Code 5242.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is warranted for ankylosis of the entire spine. Id. 

 Note 1 instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note 2 indicates that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 specifies that raters should round each range of motion measurement to the nearest five degrees. 

Finally, note 5 inidcates that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 
 Note: (6) Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2016).

Disc disease disability is ratable under the general rating formula but may in the alternative be rated under criteria for intervertebral disc syndrome found at Diagnostic Code 5243.  These criteria require that there be incapacitating episodes having a total duration of at least 2 weeks during a 12-month period to warrant higher than a 10 percent rating.  (An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See Note 1 following Diagnostic Code 5243).

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (a).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b).  

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating. 38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Factual Background and Analysis 
 
The Veteran was awarded service connection for degenerative arthritis of the lumbosacral spine by a May 2005 rating decision.  The rating decision assigned a 10 percent rating, effective February 1, 2005, under Diagnostic Code 5242.  In a May 2006 rating decision, the RO denied service connection for left restless leg syndrome.  In a December 2006 rating decision, the RO granted service connection for left restless leg syndrome, and assigned a 10 percent rating under Diagnostic Code 8520 for mild incomplete paralysis below the knee effective February 1, 2005, the day following the Veteran's discharge from service.  The RO noted that the Veteran complained of restless leg syndrome in service, and that the Veteran had a current diagnosis of restless leg syndrome which was made within a year of his discharge from service.  In an August 2007 rating decision, the RO granted service connection for frostbite of the right foot, and assigned a noncompensable rating under Diagnostic Code 7122 effective January 18, 2007.  The RO recognized that the Veteran experienced frost bite of the right lower extremity in service, but that the current VA examination revealed no residuals.  The RO also granted an increased rating of 20 percent under Diagnostic Code 8520 effective January 18, 2007 for left restless leg syndrome.  The RO noted that at the Veteran's March 2007 VA examination he complained of a lot of difficulty sleeping and also sitting at a desk at work.  He was initially prescribed Neurontin, then Requip which helped him sleep.  His left leg felt weak and tired quickly.  The Veteran had no functional loss related to his left leg but he had "30 percent consistency less to perform [his] job since he felt restless."  The examination noted that the Veteran had a normal gait.  He was able to stand on one leg and able to take a few steps on his heel and toe.  Muscle strength was 5/5 and deep tendon reflexes were 2+.  He had decreased sensation to pinprick in the side of the knee but not in any dermatomal pattern.  X rays of the left knee were normal and range of motion was 0 to 100 degrees.  The evaluation of 20 percent was assigned because of "incomplete paralysis below the knee which is moderate."  

The Veteran filed the instant claim for an increased rating in April 2008.  

In an April 2015 rating decision, the RO granted service connection for radiculopathy of the right lower extremity with history of frostbite of the right foot and assigned a 10 percent evaluation under Diagnostic Code 7122-8720 effective April 19, 2012. The RO noted that electrophysiologic (EMG) findings showed right lumbosacral polyradiculopathy involving L4, L5 and S1.  The VA examination indicated that the Veteran had subjective evidence of radiculopathy but no objective evidence.  EMG or nerve conduction studies were completed by the VA examination.  The examiner noted mild subjective symptoms of radiculopathy.  The RO resolved reasonable doubt in favor of the Veteran and assigned the 10 percent rating for neuralgia of the sciatic nerve. 

Private treatment records from March 2008 show that the Veteran was seen for low back pain that he reported had been persisting for one month.  He reported that he had a history of degenerative disc disease.  He reported that he did office work and that he had begun noticing pain that radiated to the upper part of each buttocks area.  The assessment was mechanical low back pain and the Veteran was prescribed medication to relieve the pain.  

A VA examination was provided in May 2008.  The Veteran reported that he had difficulty with his back off and on since injuring it in 2001.  The Veteran indicated that the difficulty had been progressive with stiffness, pain, and a decrease in range of motion.  He complained of dull, aching pain that he described as five out of 10 in severity.  The Veteran reported that the pain was localized in the lumbar area and radiated to both legs, worse on the left than the right.  The Veteran reported that the pain occurred on a daily basis and lasted all day.  He denied flare-ups of pain beyond five out of 10 but he reported that he was restricted to lifting less than 50 pounds.  The Veteran reported some weakness in the back but there was no lack of endurance.  He complained of stiffness and loss of range of motion.  He denied any bowel or bladder dysfunction but he complained of discomfort precipitated and aggravated by prolonged sitting, driving, and standing.  The Veteran had some difficulty running distance, and he had not run over the preceding couple of months.  The back pain was alleviated with exercises, stretching, and medications.  The Veteran was taking Skelaxin and ibuprofen, which he reported provided some relief.  There were no back injections.  The Veteran reported that some physical therapy in the past had helped.  The Veteran denied the use of a back brace and a history of surgeries.  The examiner noted that the Veteran's peripheral nerve pain began in 2000 or 2001 and that it had worsened recently with weakness, paresthesias, and a sharp pain radiating down the right leg.  The Veteran reported that the pain was episodic and lasted for several hours.  The Veteran stated that the flare-ups could be three or four times a day, precipitated by sitting for a prolonged time or lifting.  The pain was alleviated with standing, stretching, and medications.  The Veteran reported that he had a decrease in range of motion with left leg pain.  

The examiner noted that the Veteran worked for the IRS in the Mobile area; there was no prescribed bedrest or incapacitation over the past 12 months.  There was no impediment to his activities of daily living.  There was some impediment to his usual occupation and he was unable to sit for prolonged periods of time due to his back.  He complained of stiffness and some increasing left leg pain.  

On examination, the Veteran had well-developed paraspinal musculature with no evidence of any scoliosis or kyphosis.  There was mild tenderness over the lumbar spine.  There was no gross deformity or selling noted in the area.  There was minimal pain associated with range of motion with gravity and against resistance.  There was forward flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 45 degrees.  His straight leg raising was negative bilaterally.  The repetitive range of motion testing did not reveal any pain, fatigue, weakness, lack of endurance, or incoordination.  Additional limitations due to flare-ups could not be determined without resorting to mere speculation. There was no discomfort or difficulty in the range of motion testing.  There was no effusion, edema, erythema, tenderness, or palpable deformities or instability found except as noted.  

Neurological testing revealed that the Veteran was oriented in all spheres.  His cranial nerves were intact and there was normal motor function with normal motor strength in both upper and lower extremities.  There was normal sensation to pinprick, dull and light touch, and vibratory sense in both upper and lower extremities.  His deep tendon reflexes were +1 in both upper and lower extremities.  He exhibited normal toe walk, heel walk, heel-to-toe walk; his finger-to-nose was normal.  Finally, his Romberg was negative and coordination was normal.  The Veteran's X-rays revealed that his lumbar spine was normal with no interval change since the prior study.  The diagnosis was chronic low back syndrome without radiculopathy.  

Private treatment records show that the Veteran was seen for follow up treatment in August 2008.  The Veteran complained of mechanical low back pain and degenerative disc disease.  He was scheduled for physical therapy to alleviate the symptoms. Additional records from September 2008 show that the Veteran was seen again for follow up.  Examination of the spine revealed reduced lumbar lordosis and reduced lumbar range of motion. The examiner noted that there were tense, tender, paralumbar spinal muscles.  During a lumbar spine assessment the Veteran reported constant low back pain and weakness.  He reported symptoms in his back when he bent over, sat, stood up, or ran.  He reported intermittent symptoms in the thigh and leg when walking or still.  X-rays from September 2008 showed no abnormality in the lumbar spine.  

In July 2010, the Veteran was provided an MRI of the lumbar spine.  The findings revealed that the conus medullaris lies at the L1 level.  The visualized portions of the spinal cord were within normal limits.  The lumbar lordosis was preserved and no spondylolisthesis was identified.  The vertebral bodies were within normal limits in signal and morphology without evidence of vertebral body compression.  At the L1-L5 levels, the discs were within normal limits win signal intensity and height without evidence of central canal or neural foraminal stenosis identified.  At L5-S1 the disc was decreased in signal on the T2-weighted imagines which is consistent with desiccation.  There was increased signal within the posterior aspect of the intervertebral disc at the level, which could be secondary to a small annular tear.  There was no disc bulge or protrusion and no central canal or neural foraminal stenosis identified.  

Private records from September 2010 show that the Veteran was seen for evaluation of back pain with pain in his left leg.  The examination was normal; there was no pain or tenderness on percussion or palpation.  The Veteran's range of motion was normal in all directions for the cervical and lumbar spine.  The impression was lumbar spondylosis without myclopathy.

Additional private treatment records from July 2011 indicate that the Veteran was seen for follow up for his back pain.  He reported that he took over-the-counter NSAID but that it was not working.  He described the pain as dull with radiation to his left leg and buttock.  He denied fever or incontinence.  

Another VA examination was provided in April 2012.  The examiner noted that the Veteran had not had any doctor-prescribed bedrest or incapacitation in the last 12 months.  The Veteran also did not have any hospitalizations or ER visits related to his claimed back condition.  There was no impediment to his activities of daily living and no impediment to his usual occupation.  The Veteran relayed that his back problem started in 2001 while playing basketball.  He stated that he bent over and could not stand back up.  He indicated that the pain was treated with Lortab; he stated that his symptoms improved slightly, but the condition did not resolve.  He did not tolerate the medication well, so he was taken to Spain, where he was treated with steroids.  Since that time, he stated that he had taken anti-inflammatories.  The Veteran reported that his low back pain was in the center of his back and that it sometimes radiated to his buttocks and lower extremities.   The examiner noted that a lumbar MRI referred only to changes that suggested inflammation and a possible minor annular tear at L5.  The examiner found no diagnosis to sustain the current claim; the examiner noted that the lumbar X-ray did not support diagnosis of service-connected degenerative arthritis and there were no functional limitations.  

On examination, the Veteran's deep tendon reflexes were normal and he exhibited equal motor strength in the bilateral upper and lower extremities.  The Veteran had flexion to 90 degrees or greater with no evidence of painful motion.  The Veteran had extension to 30 degrees with no objective evidence of painful motion.  The Veteran also had right and left lateral flexion to 30 degrees or greater, with no objective evidence of painful motion.  He also had right and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  On repetitive use testing, there was no additional loss of range of motion.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no guarding or muscle spasm.  Muscle strength testing revealed full muscle strength in all lower extremities and there was no muscle atrophy.  The reflexes were normal and the sensory examination was also normal.  The straight leg raising test was negative bilaterally.  There was no radiculopathy and no other neurologic abnormalities.  The examiner reiterated that there were no abnormal findings on diagnostic testing and that there was no functional impact on the Veteran's ability to work.  

Private treatment records from April 2012 show that the Veteran's nerve conduction study of the bilateral sural, peroneal, and tibial nerves revealed chronic left lumbosacral L5-S1 radiculopathy and chronic right lumbosacral poly radiculopathy involving L4, L5, and S1.  

Another VA examination was provided in March 2015.  The examiner noted the diagnosis of degenerative disc disease of the lumbar spine.  The Veteran relayed that he began having back pain in 2002 without a specific event and then developed pain in the left leg and buttock in 2007.  He reported that he had an injection with some relief; he denied a history of surgery.  The Veteran reported flare-ups that resulted in pain.  They were precipitated by exertion and last two to three days.  The Veteran reported mild additional limitation when he had a flare up.  

On examination, the Veteran had forward flexion to 30 degrees with objective evidence of painful motion at 30 degrees.  The Veteran had extension to 30 degrees or greater with no objective evidence of painful motion.  The Veteran had right and left lateral flexion to 30 degrees with no objective evidence of painful motion.  The Veteran also had left and right lateral rotation to 20 degrees with no objective evidence of painful motion.  On repetitive use testing, there was no additional limitation of motion.  The examiner noted that the Veteran's lumbar spine disability resulted in functional loss insofar as there was less movement than normal.  The examiner noted that pain could significantly limit functional ability during flare ups, or when the joint was used repeatedly over a period of time.  The examiner noted that the pain would result in an additional loss of 5 degrees of flexion.  The examiner noted that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine; the examiner described the Veteran as having lumbar paraspinous.  The Veteran had full strength in muscle strength testing and there was no muscle atrophy.  The Veteran's deep tendon reflexes were normal.  The sensory examination was normal in all extremities.  The straight leg raising test was normal and there was no radiculopathy; there were also no other neurologic abnormalities.  There was no finding intervertebral disc syndrome or incapacitating episodes.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  Diagnostic testing was performed and the Veteran had arthritis documented but there was no vertebral fracture and no other significant diagnostic test findings or results.  The functional impact of the condition was that the Veteran could not jog or lift weights.    

During his October 2015 hearing, the Veteran reported that his range of motion had gotten a lot worse during his March 2015 examination.  He reported that he sat all day at work and that it made his back stiffer.  He stated that he would do the flexion he was able to and he stated that the limitation had been the same for the whole period of time.  The Veteran indicated that he had trouble sitting for long periods of time and that lifting and bending was difficult.  The Veteran reported that he thought he could walk a quarter or half a mile before resting.  The Veteran described his pain as seven out of 10 in severity.  The Veteran reported flare-ups that cause more pain about twice every two weeks.  

Another VA examination was provided in March 2016.  The examiner conducted an in-person examination and reviewed the claims file.  The examiner noted the diagnosis of degenerative arthritis of the spine.  The examiner noted the medical history and the Veteran indicated that his pain was worse with sitting or standing for more than 20 minutes at a time.  The Veteran described a gradual worsening of his low back pain over the years as a result of sitting at his current office job for many years; he complained of radiating pain down both legs, affecting the left more than the right.  The Veteran also reported that walking upstairs increased his low back pain.  The Veteran reported flare-ups that occur two or three times each year. He stated that the flare-ups occurred randomly and lasted for one or two days.  The Veteran denied functional loss or functional impairment.  

Range of motion testing revealed that all of the Veteran's range of motion was normal in flexion, extension, bilateral lateral flexion, and bilateral lateral rotation.  The examiner noted that the Veteran had objective evidence of pain during forward flexion.  There was no evidence of pain with weightbearing and no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  The Veteran was not examined immediately after repetitive use overtime but the examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner could not opine without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. The examination was not performed during a flare-up and the examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during a flare-up.  The examiner noted that there were no other factors contributing to the disability.  The Veteran's muscle strength, reflexes, and sensory examinations were normal.  The straight leg raising test was negative.  The Veteran showed signs of symptoms due to radiculopathy.  The examiner noted that there was mild intermittent pain with no other signs or symptoms.  The examiner noted that there was involvement of the sciatic nerve, resulting in mild radiculopathy bilaterally.   

Private treatment records from January 2016 show that the Veteran sought treatment for lumbar pain radiating on the left side.  The impression was lumbar herniated disc, degenerative disc disease of the lumbar spine, and degenerative joint disease of the lumbar spine with radiculopathy.  An MRI showed that the alignment, vertebral body heights, and marrow signal were preserved.  There was mild disc desiccation with slight loss of disk height L5-S1 with right paracentral mild broad-based herniation, which abutted the descending S1 right nerve root creating a mild foraminal encroachment bilaterally at L5-S1.  There was also broad-based annual bulge at L4-L5 with mild-to-moderate foraminal encroachment.  Finally, there was subtle bulge at L3-L4 with borderline foraminal encroachment.    February 2016 records show that the Veteran's pain was minimal and had been dramatically improved.  March 2016 private records show that the Veteran's complaints were of back and leg pain.  The diagnoses were herniated disc of the lumbar spine, lumbar degenerative disc disease, and osteoarthritis of the lumbar spine with radiculopathy.  The plan was a lumbar steroid epidural block.  

The Veteran submitted a letter dated in April 2016 in which he expressed his continued disagreement with the assigned rating for his back.  He reported that he continued to suffer with back pain that he described as "debilitating at times" but always constant.  He also reported sharp shooting and radiating pain in his lower extremities that is also constant.  He reported that he had to take days off work to recover from the pain.  The Veteran reported that he had the epidural injection but that it was not successful.  The Veteran stated that, though he had performed range of motion testing, it was not without pain and effort.   

April 2016 private treatment records show that the Veteran's back symptoms were reportedly very problematic, so the Veteran had returned for a repeat procedure of a left L5-S1 epidural steroid injection.  He tolerated the procedure well and there were no complications.  On examination during an April 2016 private treatment record, the Veteran's spine exhibited no swelling, deformity, weakness, atrophy, or alterations of tone.  The Veteran's range of motion was limited in all planes due to pain, spasm, stiffness on examination.  The assessment was lumbar spinal stenosis and lumbar radiculopathy.  

In May 2016, the Veteran submitted evidence related to treatment he had received for his spine.  He reported that he had received his second epidural injection to relieve pain, numbness, and weakness in his left leg and buttocks.  He also reported that he had a surgical operation on his L4-L5 discs and decompression of the spine.  

May 3, 2016, private treatment records show that the Veteran had a diagnosis of stenosis of the lumbar spine as well as radiculopathy.  The Veteran had reported poor results from conservative treatment and requested to proceed with surgical intervention.  The plan and procedure was laminectomy, foraminotomy, and decompression.  He tolerated the procedure well and there were no complications.  Postoperative treatment showed that the Veteran had only residual surgical back pain but not leg pain, numbness, or weakness.  He reported improved symptoms and no new symptoms.  June 2016 treatment records showed residual symptoms of pain in the left buttock but that otherwise his symptoms had significantly improved from his preoperative state.  November 2016 treatment records show that the Veteran had occasional soreness in his low back and recurrent radicular symptoms.  The Veteran also reported that he had a full day of activity that resulted in pain that required him to rest due to increased pain.  He stated that the pain was not going away like it normally did.  Generally, he reported soreness across the back with prolonged sitting or standing; he maintained that he had improvement compared to his preoperative state, with resolution of pain that wrapped around his waistline and extended down both lower extremities.  

i.  Prior to March 4, 2015

Based on the above, a rating in excess of 10 percent is not warranted prior to March 4, 2015, as the evidence of record shows that the Veteran had full range of motion in flexion, extension, lateral flexion, and lateral rotation.  There was no diminution with repetitive testing.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Veteran's 10 percent rating is warranted based on the DeLuca criteria, because the Veteran reported pain.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the spine on examinations despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  Also, an award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating at any point during the period on appeal.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the low back based on additional functional limitation following repetitive use or flare-ups of the joint.  There is also no indication of incapacitating episodes necessitating bed rest prescribed by a physician and treatment by a physician.  The Board has considered functional impairment caused by the DeLuca factors, and found that the impairment falls squarely within the criteria for a 10 percent disability rating.  None of the remaining evidence of record demonstrates that the criteria for a rating of 20 percent or higher are satisfied during this period.

In so finding, the Board notes that the Veteran is competent to report on symptoms and sincere in his belief that he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.
ii.  Since March 4, 2015

The Board has also considered whether a rating in excess of 40 percent is warranted on and after March 4, 2015.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.  Or, under the rating criteria for intervertebral disc syndrome, a higher rating would be warranted if the evidence showed the Veteran had experienced incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran's forward flexion was shown to be 30 degrees during the March 4, 2015, examination.  Further, during the March 2016 examination, the Veteran's range of motion testing was normal for flexion, extension, lateral rotation, and lateral flexion.  The evidence does not demonstrate that the Veteran's disability was manifested by unfavorable ankylosis of the entire thoracolumbar spine.  The Board notes the Veteran's contentions regarding the severity of his back disability and his reports that he is unable to bend, lift, sit for long periods, walk long distances, or stand for prolonged periods; however, these functional limitations are contemplated by the 40 percent rating assigned.  The Board recognizes that the Veteran had epidural steroid injections and a laminectomy, foraminotomy, and decompression performed in May 2016.  However, none of the Veteran's procedures required any period of convalescence; as such, a temporary total rating for convalescence is not for consideration.  38 C.F.R. § 4.30.  

The Board has considered whether a higher rating would be warranted based on intervertebral disc syndrome with incapacitating episodes.  The Board notes, however, that the evidence demonstrates that the Veteran does not have incapacitating episodes as defined by the regulations, much less incapacitating episodes lasting at least six weeks during a 12-month period, as is required for a 60 percent rating.  Based on the above, the Board finds that a rating in excess of 40 percent is not warranted at any point during the appeal period.  


Finally, the Board notes that the March 2016 examiner noted flare-ups but could not portray the additional limitation of motion due to flare ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Moreover, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2016).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Moreover, where, as here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In so finding, the Board notes that the Veteran is competent to report on symptoms and sincere in his belief that he is entitled to a higher rating.  His lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the low back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.

iii.  Other considerations

The Board has noted that the Veteran has been diagnosed with bilateral lower extremity radiculopathy related to his lumbar spine disability.  As noted above, he is in receipt of a separate rating for neurological impairment to his right lower extremity, which is not the subject of the current appeal.  Thus, further consideration regarding the neurological impairment caused by this disability is not warranted.  

The Board has also considered whether either the Veteran or the record has raised either a claim for entitlement to an extraschedular evaluation or a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board finds, however, that neither claim has been made by the Veteran or raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent disabling prior to March 4, 2015, and 40 percent disabling thereafter for degenerative arthritis of the lumbosacral spine is denied.


REMAND

As noted above, the Veteran is in receipt of service connection for left restless leg syndrome which has been assigned to Diagnostic Code 8520 (sciatic nerve).  The Veteran is also diagnosed with radiculopathy of the left leg with the sciatic nerve being identified as the nerve involved.  

The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board finds that an opinion is necessary to clarify which symptomatology shown on VA examination is attributable to restless leg syndrome or radiculopathy of the left leg.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion to the March 2016 VA back examination report.  The file must be provided to the examiner for review.  Based on a review of the file, the examiner is asked to address the following:

(a) In regard to the relevant clinical findings shown on VA examination in May 2008, is the symptomatology attributable to service connected restless leg syndrome of the left leg OR radiculopathy of the sciatic nerve of the left leg?

(b) In regard to the relevant clinical findings shown on VA examination in April 2012, is the symptomatology attributable to service connected restless leg syndrome of the left leg OR radiculopathy of the sciatic nerve of the left leg?

(c) In regard to the relevant clinical findings shown on VA examination in March 2015, is the symptomatology attributable to service connected restless leg syndrome of the left leg OR radiculopathy of the sciatic nerve of the left leg?

(d) In regard to the relevant clinical findings shown on VA examination in March 2016, is the symptomatology attributable to service connected restless leg syndrome of the left leg OR radiculopathy of the sciatic nerve of the left leg?

2.  Thereafter, adjudicate whether the Veteran is entitled to a separate compensable rating for radiculopathy of the left leg.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


